EXHIBIT 21.1 RESOURCE AMERICA, INC. LIST OF SUBSIDIARIES Resource Financial Fund Management, Inc. Resource Banking Advisory & Management, Inc. Coredo Capital Management, LLC Trapeza Capital Management, LLC Trapeza Manager, Inc. Trapeza Funding, LLC (1) Trapeza Funding II, LLC (1) Trapeza Funding III, LLC (1) Trapeza Funding IV, LLC (1) Trapeza Funding V, LLC (1) Trapeza TPS, LLC (1) Trapeza Management Group, LLC(2) Structured Finance Fund GP, LLC (1) Structured Finance Management, LLC (1) Ischus Capital Management, LLC Apidos Capital Management, LLC Resource Financial Institutions Group, Inc. Resource Credit Partners GP, Inc. Resource Credit Management, LLC Resource Capital Manager, Inc. Resource Financial Advisors, LLC RAI Ventures, Inc. Chadwick Securities, Inc. Resource Europe Management Limited Resource Europe Limited Resource Capital Investor, Inc. Resource Leasing, Inc. FLI Holdings, Inc. LEAF Financial Corporation (8) LEAF Ventures, LLC (9) LEAF Asset Management, Inc. Merit Capital Manager, LLC Merit Capital Advance, LLC (10) LEAF Ventures II, LLC (11) Prompt Payment, LLC (12) LEAF Capital Management, Inc. Lease Equity Appreciation Fund I L.P. (13) LEAF Fund I, LLC Lease Equity Appreciation Fund II, L.P. (13) LEAF Fund II, LLC LEAF II B SPE, LLC LEAF II Receivables Funding, LLC LEAF Equipment Leasing Income Fund III, L.P. (10) LEAF III A SPE, LLC LEAF Fund III, LLC LEAF Funding, Inc. Resource Capital Funding II, LLC LEAF Institutional Direct Management, LLC LEAF Commercial Finance Co., LLC Resource Real Estate Holdings, Inc. Resource Real Estate, Inc. RRE Leasco, LLC Resource Real Estate Funding, Inc. Resource Real Estate Management, Inc. Resource Capital Partners, Inc. RCP Ryan’s Crossing Manager, LLC RCP Westchase Wyndham Manager, LLC RCP Pear Tree Manager, LLC RCP Wind Tree Manager, LLC RCP Falls at Duraleigh Manager, Inc. RCP Sage Canyon Manager, Inc. RCP Cuestas Manager, Inc. RCP Chenal Brightwaters Manager, LLC RCP Holdco I Manager, Inc. RCP Reserves Manager, Inc. RCP Foxglove Manager, Inc. RCP Santa Fe Manager, Inc. RCP Regents Center Manager, Inc. RCP Highland Lodge Manager, Inc. RCP Reserves Holdings Manager, Inc. RCP Grove Manager, LLC RCP Avalon Manager, Inc. RCP Howell Bridge Manager, Inc. RCP Heritage Lake Manager, LLC RCP Magnolia Manager, LLC RCP West Wind Manager, LLC AR Real Estate Investors, LLC (6) RCP Nittany Pointe Manager, Inc. RCP Chinoe Creek Manager, Inc. RCP Fountains GP, Inc. RCP Portland Courtyard Manager, Inc. RCP Albuquerque Manager, Inc. AR Real Estate, GP LLC RRE Oak Park Leaseco, LLC (7) RRE Ryan’s Crossing Holdings, LLC (7) RRE Regents Center Holdings, LLC (7) RRE Chenal Brightwaters Holdings, LLC (7) RRE Chenal Brightwaters TIC, LLC (7) RRE 2 Duraleigh Member, LLC (7) RRE Falls at Duraleigh Holdings, LLC (7) RRE Avalon Member, LLC (7) RRE Avalon Holdings, LLC (7) RRE Funding I, LLC (7) RRE West Chase Wyndham TIC, LLC (7) RRE West Wind Holdings, LLC (7) RRE Magnolia Holdings, LLC (7) RRE Highland Lodge TIC, LLC (7) RRE Regents Center TIC, LLC (7) RRE Reserves TIC, LLC RRE Bentley Place TIC, LLC RRE Heritage Lake TIC, LLC (7) Resource Real Estate Management, LLC Resource RSI Phase I, LLC Resource RSI Phase II, LLC Press Building, LLC (4) Resource Asset Management, Inc. LEAF Asset Management, LLC RCP Financial, LLC (3) Resource Programs, Inc. (3) Resource Properties VIII, Inc. (3) Resource Properties XIV, Inc. (3) Resource Properties XVII (3) Resource Properties XXIV, Inc. (3) Resource Properties XXV, Inc. (3) Resource Properties XXVI, Inc. (3) Resource Properties XXX, Inc. (3) Resource Properties XXXI (3) Resource Properties XXXIII, Inc. (3) Resource Properties XXXV, Inc. (3) Resource Properties XL, Inc. (3) Resource Properties XLI, Inc. (3) Resource Properties XLVII, Inc. (3) Resource Properties XLIX, Inc. (3) Resource Properties 54, Inc. (3) Chesterfield Mortgage Investors, Inc. (3) Resource Commercial Mortgages, Inc. (3) Resource Housing Investors I, Inc. (3) Resource Housing Investors II, Inc. (3) Resource Housing Investors III, Inc. (3) Resource Housing Investors IV, Inc. (3) Resource Rittenhouse, Inc. (3) LEAF Funding, LLC LEAF Capital Funding, LLC LEAF Commercial Finance Fund, LLC RRE D2R2 2007-1, LLC RRE HUD MF 2007, LLC (5) RCC Real Estate Trophy Properties XV, LLC RRE Bentley Place Holdings, LLC (7) RRE Howell Bridge Holdings, LLC (7) RRE Reserves Holdings, LLC (7) RRE 1 Duraleigh Member, LLC (7) RRE Reserves Holdco I, LLC (7) RRE Sage Canyon Holdings, LLC (7) RRE Cuestas Holdings, LLC (7) RRE Bentley Place Holdco I, LLC (7) RRE Heritage Lake Holdings, LLC (7) RRE Pear Tree Holdings, LLC (7) RRE Wind Tree Holdings, LLC (7) RRE Westchase Wyndham Holdings, LLC (7) RRE Funding II, LLC (7) (1) 50% owned by Resource Financial Fund Management, Inc. (2) 33.33% owned by Resource Financial Fund Management, Inc. (3) Resource America, Inc. currently owns 24 separate subsidiaries formerly held by Resource Properties, Inc.,which merged as of June 29, 2005 into Resource America, Inc. each of which owns, or held in the past, a separate loan asset (the “Real Estate Subsidiaries”). (4) 25% owned by Resource America, Inc. (5) 5% owned by RRE D2R2 2007, LLC. (6) 10% owned by Resource America, Inc. (7) Owned by Resource America sponsored real estate fund whose general partner. (8) 85% owned by Resource Leasing, Inc. (9) 92% owned by Leaf Financial Corp. (10) 50% owned by Leaf Ventures, LLC. (11) 90% owned by Leaf Financial Corp. (12) 80% owned by Leaf Ventures II, LLC. (13) 1% owned by general partners of fund.
